Citation Nr: 1603512	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected diabetes mellitus.

2.  Evaluation of diabetic nephropathy for the period from November 26, 2007 to September 1, 2012, rated as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to June 1972.  Thereafter, the Veteran was a member of the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  The issue of the propriety of the severance of service connection for diabetic nephropathy was before the Board at the time of the Board remand solely for the purpose of remanding the issue for the delivery of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  An SOC was issued in March 2015, however, the Veteran did not perfect his appeal as to the issue and the RO has not certified the issue to the Board.  Accordingly, the issue is not before the Board. 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Diabetic nephropathy for the period from November 26, 2007 to September 1, 2012, was productive of a history of diastolic pressure predominantly 100 or more which required continuous medication for control.





CONCLUSION OF LAW

The criteria for a 30 percent evaluation for diabetic nephropathy for the period from November 26, 2007 to September 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7541 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The rating decision on appeal arises from the Veteran's disagreement with the initial rating assigned for his diabetic nephropathy after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in December 2007.  The claim was last adjudicated in March 2015.  Additional evidence has been associated with the claims file since the last adjudication, however, the evidence is not relevant to the severity of the diabetic nephropathy during the specified period.  The evidence relates to the status of the Veteran's genitourinary system after September 1, 2012.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  In this case, service treatment records, private medical records, VA treatment records, and lay statements have been associated with the record.  

In November 2011, VA afforded the Veteran an examination with respect to the severity of his disability.  The Board finds this examination to be adequate to address the current severity of such disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his or her knowledge of medical principles.  Thus, the Board finds the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Pursuant to Board remand in October 2012, VA asked the Veteran for any further information in support of his claim.  The Veteran did not respond.  In response to a Supplemental Statement of the Case in March 2015, the Veteran indicated that he had no further information or evidence to submit.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran's diabetic nephropathy was rated under Diagnostic Code (DC) 7541.  DC 7541 relates to renal involvement in diabetes mellitus, which is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115b, DC 7541 (2015).

Under DC 7541, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or, hypertension noncompensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control).  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg; or creatinine 4 to 8 mg; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more that sedentary activity from one of the following; persistent edema and albuminuria; or, BUN more than 80 mg; or, creatinine more than 8 mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

In this case, VA treatment records and VA examinations show the Veteran had blood pressure readings of: 114/69, 139/67, 138/74 in January 2004; 165/103, 161/98, and 155/100 , in February 2004; 150/90 and 170/100 in September 2006; 150/90 in February 2007; 149 / 92, 148/88, 158/91 in June 2008 (VA examination); 171/89 and 174/78 in June 2009; 126/76 in October 2009; 138/88 and 142/83 in March 2010; 136/86 in April 2010; 147/83 in August 2010; and 167/102 in September 2010.  In December 2010 it was 142/87 and 161/90.  In October 2011, blood pressure was 127/77.  In December 2011, blood pressure was 140/87 and the Veteran said it runs in the 140's systolic.  In March 2012, blood pressure was 160/90.  In April 2012, BP was 136/86 and in May 2012, blood pressure was 112/81.

A June 2008 VA genitourinary examination noted that in September 2006, urine was tested for microalbuminuria and it was significantly elevated.  Serum creatinine has been "preserve[d]" as has serum albumin.  The examination report notes no history of various renal disorders.  Blood pressure was 149/92 mmHg.  Laboratory results showed albumin of 4.9, creatinine of 1.05, BUN of 12.  Urinalysis showed trace protein, otherwise normal, and the microalbumin/creatinine ratio was elevated at 88 where normal is 0-19.  

A hypertension examination in June 2008 reported that the Veteran was diagnosed with hypertension in February 2004, and that he has had no known direct complications of hypertension.  It was noted that he had elevated blood pressures for a number of years prior to the formal diagnosis of hypertension.  Instances of elevated blood pressures in November 1996 (BP of 137/70 and 142/82) were cited.  The examiner noted that the blood pressure had worsened over the last few years.  A history of microalbuminuria, characterized as a hypertensive renal disease, was noted.  The diagnosis was essential hypertension.

In a March 2010 VA treatment examination, the extremities showed no edema, cyanosis or clubbing.  The report of a November 2011 VA kidney conditions examination showed the Veteran was diagnosed with proteinuria, but not diabetic nephropathy, glomerulonephritis, or other listed diseases.  The examination report cited the history that the Veteran's estimated glomerular filtration rate and kidney functions were normal.  The examiner noted that the Veteran did have trace protein in his urine, but admitted that he was not always compliant with his medications.  He said he was not aware that he had any kidney problems.  The examiner found that the Veteran did not have renal dysfunction.

The examiner stated that the Veteran has had albumin in his urine which showed when he came in with diabetic ketoacidosis in 2004 (last positive in 2008).  He was prescribed Lisinopril (for the proteinuria/hypertension) but admitted that he had not always been compliant with it.  His creatinine was elevated when he had a 1000 blood sugar reading, but otherwise had been normal.

The examiner noted that the Veteran's treatment plan included taking continuous medication for proteinuria.  The examiner found there was no renal dysfunction, including persistent proteinuria, hematuria, or GFR less than 60 cc/min/1.73m2.  The November 2011 studies showed BUN was 15, creatinine was 1.02 and EGFR was 89.  Urinalysis showed trace amounts of proteinuria (albumin), with no hyaline casts, no granular casts, and no red blood cells/ "HPF's."

A November 2011 VA hypertension examination noted the Veteran's diagnosis of hypertension "for years but not compliant."  The examination report discussed the history that the Veteran did not see a primary care physician prior to coming to VA in 1996 and then was not seen much at VA until 2004 when he was admitted with diabetic ketoacidosis.  He was supposed to return for blood pressure checks at that time, but did not do so.  He was placed on Lisinopril but admitted that he was not compliant with it and in February 2007, his blood pressure was uncontrolled (due to non-compliance); his blood pressure that day was 150/90.  
In an April 2012 VA examination report, the examiner opined that the Veteran does not have renal chronic kidney disease/nephropathy with BUN 11, creatinine .93 and EGFR of 99 in December 2011.  The examiner stated that the Veteran was admittedly non-compliant with medication as was evidenced by his lab results in December 2011 including urinalysis which showed glucose of greater than l000 mg/dl and proteinuria (microalbumin/creatinine ratio of 50).  

The examiner noted that hypertension had a VA diagnosis date of February 2004, at which time the Veteran's blood pressure was 165/103, and that he had stopped taking his Lisinopril because it made him sleepy.  The examiner noted that in February 2007 his blood pressure was uncontrolled (due to non-compliance).  At that time his blood pressure was 150/90.  

On this record, the Board finds that an evaluation of 30 percent was warranted for the period from November 26, 2007 to September 1, 2012.  According to the April 2012 VA examination report, the Veteran was prescribed blood pressure medication in February 2004 after a blood pressure reading of 165/103.  Thus, he has a history diastolic pressure of 100 or greater.  The Veteran also had blood pressure readings of 155/100, in February 2004; and 170/100 in September 2006.  Although, the Veteran had readings in January 2004 and a reading in February 2004 in which the diastolic pressure was not 100 or greater, the evidence as to whether the Veteran had a history of diastolic pressure predominately 100 or more is in relative equipoise.  The evidence is uncontroverted that the Veteran has required medication to control his blood pressure.  Accordingly, giving the benefit of the doubt to the Veteran, a 30 percent rating for the period from November 26, 2007 to September 1, 2012 was warranted for his diabetic nephropathy.

A higher evaluation is not warranted because the preponderance of the evidence is against a finding that there was constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under DC 7101.  In this regard, the November 2011 and April 2012 VA examinations are most probative.  The BUN and creatinine levels shown in those examinations do not warrant a higher evaluation, and there was not persistent albuminuria present.  Moreover, the November 2011 VA examination found that renal dysfunction was not present.  Accordingly, the Board finds that any generalized symptoms listed in the Diagnostic Code that the Veteran may have been experiencing (such as lethargy) were not due to diabetic nephropathy.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the veteran's service-connected disability.  The Veteran reported virtually no symptoms from his kidney disability.  The current rating contemplates the Veteran's blood pressure readings.  The rating schedule allows for a higher evaluation based on more severe symptoms, which the Board found not present here.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In sum, giving the Veteran the benefit of the doubt with respect to his history of diastolic blood pressure, a 30 percent evaluation for the period from November 26, 2007 to September 1, 2012 was warranted.  The preponderance of the evidence is against an evaluation in excess of 30 percent.  


ORDER

A 30 percent evaluation, but no higher, for diabetic nephropathy for the period from November 26, 2007 to September 1, 2012, is granted. 


REMAND

As to the Veteran's claim of service connection for hypertension, his primary theory is that hypertension is secondary to his service-connected diabetes mellitus.  Although the Veteran has had several adequate VA examinations, additional evidence was received after the most recent examination that has a bearing on the issue of whether the Veteran's diabetes mellitus aggravates his hypertension.  Specifically, evidence has been associated with the record showing the Veteran's estimated glomerular filtration rate (EGFR) was 73.2 in July 2015 and 64.3 in August 2015.  The March 2015 VA medical opinion stated that EGFR relates to kidney damage, and that up until that point, the Veteran's EGFR results have shown no kidney damage.

The Veteran's representative submitted that, according to the National Kidney Foundation, EGFR's between 89 and 60 indicate kidney damage with mild loss of kidney function.  This new evidence has not been addressed and raises the possibility of aggravation by the service connected diabetes.  Accordingly, a new VA medical opinion is warranted.

In the alternative, the Veteran contends that service connection is due to the herbicide exposure.  As hypertension is not one of the presumptive diseases associated with herbicide exposure, direct evidence is required to establish service connection.  The Veteran has not been provided with a statement of the case as to his herbicide exposure theory.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit information supporting his claimed exposure to herbicides, and conduct any necessary development regarding his claimed exposure to herbicides and his hypertension.

2. After completion of #1 above, provide the Veteran with proper notice and a statement of the case addressing this theory.

3.  Return the claims file to the examiner who conducted the March 2015 VA hypertension examination, if available, to provide the following opinions:

(a) Has the Veteran's hypertension increased in severity since his diagnosis in January 2004?  The examiner should discuss in the opinion the Veteran's EGFR results of July and August 2015, as well as May 2013, February 2014, and September 2014 EGFR results, which were "greater than 60," "greater than 60," and 79.4, respectively. The examiner should specifically address the information from the National Kidney Foundation that EGFR's between 89 and 60 indicate kidney damage with mild loss of kidney function

(b) Is it at least as likely as not (50 percent probability or more) that any increase in severity is due to the Veteran's service connected diabetes mellitus?  If the increase in severity is due to the natural progression of the disability, please expressly state as much.

(c)  If the Veteran's current hypertension was aggravated by his service-connected diabetes mellitus, the examiner should indicate the extent of such aggravation by identifying the baseline level of disability, if possible.  

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


